Decree affirmed. The single member, in findings adopted by the reviewing board, found that the employee sustained a personal injury resulting from his being pushed into a swimming pool in a playground where he was the supervisor, with consequent incapacity. The injury was found to have arisen out of and in the course of his employment “by way of aggravation of a pre-existing nervous condition.” The board ordered payment to the employee for total incapacity and dependency compensation. The employer contests the findings on the ground that it was prejudiced by lack of adequate notice and that the employee did not sustain a personal injury. However, it did not exercise its right under G-. L. e. 152, § 8, to procure a verbatim transcript of the evidence. Thus the findings of the single member are before us without the evidence, and we are unable to evaluate them. Certainly they are sufficient in themselves to support the decree of the Superior Court. Turner v. Morson, 316 Mass. 678, 681. Vergnani v. Vergnani, 321 Mass. 703. Skerrett v. Hartnett, 322 Mass. 452, 454. See Brooks v. National Shawmut Bank, 323 Mass. 677.